                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                                                  :
 MICHAEL J. BEAUTYMAN and MICHAEL                 :          CIVIL ACTION
 J. BEAUTYMAN FAMILY LIMITED                      :
 PARTNERSHIP,                                     :
                                                  :
                            Plaintiffs,           :          No. 17-5804
                                                  :
                      v.                          :
                                                  :
 DAVID LAURENT, a/k/a, DAVID J.                   :
 LEHARVEO,                                        :
                                                  :
                            Defendant.            :
                                                  :

                                            ORDER

              AND NOW, this      31st     day of October, 2019, upon consideration of

Defendant David Laurent, a/k/a, David J. Leharveo’s Renewed Motion for Judgment as a Matter

of Law and Plaintiffs Michael J. Beautyman and Michael J. Beautyman Family Limited

Partnership’s Response in Opposition, it is hereby ORDERED that Defendant’s Motion (Doc.

No. 70) is DENIED.



                                                      BY THE COURT:



                                                      /s/ Robert F. Kelly
                                                      ROBERT F. KELLY
                                                      SENIOR JUDGE
